Exhibit 10.1

PLACEMENT AGENT AGREEMENT

February 25, 2010

Wells Timberland REIT, Inc.

6200 The Corners Parkway

Norcross, Georgia 30092-3365

Attention: Kevin D. Race

Dear Mr. Race:

This letter agreement (this “Agreement”) confirms the terms of our agreement
pursuant to which Wells Timberland REIT, Inc. (the “Company”) has engaged
VISCARDI AG (the “Placement Agent”) to act as the Company’s placement agent in
connection with one or more sales by the Company to the Purchasers (as defined
below) identified by the Placement Agent to the Company (each, a “Transaction”
and together the “Transactions”) of up to 10,362,694 shares (the “Shares”) of
the Company’s common stock, par value $0.01 per share (the “Common Stock”), at a
price of $9.65 per share pursuant to Regulation S of the Securities Act of 1933,
as amended (the “Securities Act”) and to provide ongoing account maintenance and
administrative services (the “Engagement”).

 

1. Appointment and Acceptance.

 

  a. The Company hereby appoints the Placement Agent to serve as the Company’s
placement agent in connection with the Transactions and to provide ongoing
account maintenance and administrative services, as defined in Annex I, with
respect to the Purchasers. The Placement Agent accepts such appointment, subject
to the terms and conditions of this Agreement.

 

  b. The Placement Agent agrees that in its capacity as placement agent
hereunder it will use its reasonable efforts to identify potential purchasers
(collectively, the “Purchasers”) for the Shares and assist the Company in
effecting a Transaction. In no event shall the Placement Agent be obligated to
purchase the Shares or any other equity or debt securities of the Company or its
affiliates for its own account or for the account of its affiliates or
customers.

 

  c. In connection with this appointment, the Placement Agent shall, to the
extent appropriate and requested to by the Company: (i) assist the Company in
structuring the financial aspects of the Transaction; (ii) identify and contact
selected potential Purchasers of the Shares and furnish them, on behalf of the
Company, with copies of the Private Placement Memorandum (as defined
hereinafter); (iii) with respect to the Purchasers conduct all sales and
marketing activities with respect to the Transactions in accordance with the
terms of this Agreement and Regulation S under the Securities Act; and (iv) with
respect to the period following the consummation of a Transaction and to the
Purchasers, provide on-going account maintenance and administrative services, as
defined in Annex I.

 

  d. The Placement Agent shall provide to the Company or its agents a list of
potential Purchasers that it expects to solicit in connection with a proposed
Transaction. The Company shall grant the Placement Agent exclusivity with
respect to the Purchasers, i.e. the Company will neither directly nor indirectly
(e.g. via a third party) without the prior written approval of the Placement
Agent contact the Purchasers with respect to the Transactions. The list of
potential Purchasers shall be attached as Annex II to this Agreement. Annex II
may be amended from time to time upon mutual agreement (in writing or by fax)
between the Company and the Placement Agent.

 

-1-



--------------------------------------------------------------------------------

  e. The Company acknowledges and agrees that the Placement Agent has been
retained solely to provide the advice or services set forth in this Agreement.
The Company understands that the Placement Agent is not undertaking to provide
any legal, accounting or tax advice in connection with this Agreement or the
Transaction. The Placement Agent shall not be responsible for the underlying
business decision of the Company to effect a Transaction or for the advice or
services provided by any of the Company’s other advisors, agents or contractors,
including, without limitation, the Company’s structuring agent for the
Transactions. The Company shall be solely responsible for the commercial
assumptions on which any advice provided by the Placement Agent is based.

 

2. Coordination. In order to facilitate the effective coordination of the
Transaction process, each party agrees to keep the other party apprised of any
discussions or negotiations regarding a potential Transaction.

 

3. Information.

 

  a. In connection with the Engagement, the Company shall make available to the
Placement Agent all information reasonably requested by it for the purpose of
its Engagement and will provide the Placement Agent reasonable access to
officers, directors, employees, accountants, counsel and other representatives
(“Representatives”) of the Company.

 

  b. The Company will prepare and furnish the Placement Agent with the private
placement memorandum and/or other offering documents used in connection with the
placement of the Shares contemplated hereby (as such private placement
memorandum or other documents may be amended or supplemented and including any
information incorporated therein by reference, the “Private Placement
Memorandum”). The Company will be solely responsible for the contents of the
Private Placement Memorandum and any and all other written or oral
communications provided by or on behalf of the Company to any actual or
prospective Purchaser of the Shares, provided that (i) such materials are
prepared by the Company or (ii) the Company has approved the use of such
materials in writing. The Company authorizes the Placement Agent to provide the
Private Placement Memorandum to prospective Purchasers of the Shares via
physical delivery and/or via an electronic delivery system. If at any time prior
to the completion of the offer and sale of the Shares or the closing date of any
such sale an event occurs as a result of which the Private Placement Memorandum
(as then supplemented or amended) would include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, the Company will promptly notify the Placement Agent of such
event and will disseminate (or cause to be disseminated) to such prospective
Purchasers who have received the Private Placement Memorandum a supplement or
amendment to the Private Placement Memorandum which corrects such statement(s)
or omission(s).

 

4.

Confidentiality. The Placement Agent shall treat as confidential all nonpublic
information (“Information”) regarding the Company provided to it by the Company
or its representatives during the Term of this Agreement and will not disclose
any information to a third party other than in connection with the performance
of the Engagement without the prior written approval of the Company, except as
required by judicial or regulatory process or expressly by applicable law. The
term “Information” does not include information which (i) is or becomes
generally available to the public, (ii) was available on a non-confidential
basis prior to its disclosure to the Placement Agent in connection with the
performance of the Engagement or (iii) becomes available from a third-party
source not known by the Placement Agent to owe a duty of confidentiality to the
Company with

 

-2-



--------------------------------------------------------------------------------

 

respect to such information. Prior to disclosing any Information to a Purchaser,
to the extent such Purchaser has not previously entered into a confidentiality
agreement with respect to such Information, the Placement Agent will obtain an
executed Confidentiality Agreement from such Purchaser in the form attached
hereto as Exhibit A.

 

5. Fees.

 

  a. The Company or its structuring agent shall pay the Placement Agent to an
account designated by the Placement Agent two monthly retainer fees (the
Retainer Fees) in an amount of EUR 20,000 each plus value added taxes, if
applicable. The Retainer Fees are intended to cover, among other things, travel
and other out of pocket expenses incurred by the Placement Agent as related to
sales and marketing efforts for 15 potential investors that will be identified
by the Placement Agent and approved by the Company or its structuring agent. The
first retainer fee shall be due and payable upon signature of this Agreement,
the second retainer fee four (4) weeks after signature of this Agreement.

 

  b. The Company shall pay the Placement Agent a transaction fee of $0.25 per
share of Common Stock purchased by a Purchaser in each Transaction (the
“Transaction Fee”) payable upon the closing of each such Transaction (each a
“Closing”) whether or not the funds payable by a Purchaser are drawn down
immediately or a delayed takedown is secured. Each Transaction Fee shall be paid
in cash by wire transfer of an amount in U.S. Dollars to an account designated
by the Placement Agent at least three days prior to such Closing.

 

  c.

The Company shall pay the Placement Agent an annual fee of $0.02 per share of
Common Stock purchased by a Purchaser in each Transaction (the “Annual Fee,” and
together with the Transaction Fee, the “Placement Fee”) payable on December 31st
of each year, in consideration of the Placement Agent’s ongoing account
maintenance and administrative services provided hereunder. The Annual Fee shall
be paid by the Company to the Placement Agent until the earlier of (i) an Exit
Scenario (as defined below), or (ii) December 31, 2018. In case of an Exit
Scenario, the Placement Agent shall receive the remaining annual fees that would
be due and payable until December 31, 2018 in one single payment.

 

  d. For the avoidance of doubt, (i) neither the Transaction Fee nor the Annual
Fee shall be paid by the Company to the Placement Agent with respect to any
purchases made through the Company’s unregistered dividend reinvestment plan and
(ii) no Annual Fee shall be paid by the Company to the Placement Agent for any
shares redeemed through the Company’s unregistered share redemption plan.

 

  e. Under certain conditions the Placement Agent may determine to waive all or
a portion of the Placement Fee in connection with each Transaction, in which
case the purchase price for such Shares for the investor shall be reduced by a
corresponding amount. No Placement Fees will be waived unless jointly agreed to
and approved by the Company. The waiver, however, shall only have an impact on
the purchase price payable by an investor. The Placement Agent shall
nevertheless be entitled to the Transaction Fee and Annual Fee in accordance
with sec. 5 b and c of this Placement Agent Agreement.

 

  f. The Placement Agent may allow, and any such dealer may reallow, all or a
portion of the Transaction Fee to certain other dealers.

 

  g. For purposes of this Agreement, an “Exit Scenario” shall mean:

 

  i. the listing of the Common Stock on an exchange (as defined in the Exchange
Act), or

 

-3-



--------------------------------------------------------------------------------

  ii. the sale, transfer or other disposition (whether in one or a series of
transactions) of all or a majority of the assets or capital stock of the
Company, any merger, consolidation, business combination, joint venture,
partnership, spin-off, reverse spin-off, split-off or other similar transaction
involving the Company, or any recapitalization, restructuring or liquidation of
the Company or any other form of transaction or disposition that results in the
effective sale, transfer or other disposition of a majority of the principal
business or operations of the Company.

 

  h. In connection with any sales of Shares, the Company shall establish a third
party escrow account to be managed and maintained by the Company’s structuring
agent for the Transactions (the “Escrow Account”). The Company shall require
each Purchaser of Shares to deposit payment for such Shares (in immediately
available funds) into the Escrow Account within five business days of the date
such Purchaser delivers a properly executed subscription agreement substantially
in the form attached hereto as Exhibit B (each, a “Subscription Agreement”) to
the Company. Upon instructions from the Company’s structuring agent, all funds
comprising the Escrow Account, less the applicable Placement Fees, shall be
remitted to the Company.

 

6. Term. The Placement Agent’s Engagement hereunder may be terminated at any
time by either the Placement Agent or the Company upon thirty (30) days’ prior
written notice thereof to the other party (the period prior to any such
termination being referred to herein as the “Term”). Unless the Company
terminates the Engagement for a material breach by the Placement Agent of its
obligations or a representation or warranty hereunder (“Cause”), the Placement
Agent will continue to be entitled to the full Transaction Fee provided for
herein in the event that at any time prior to the expiration of 12 months after
any such termination the Company or any of its affiliates consummates, or enters
into an agreement providing for, a Transaction that is subsequently consummated
with a Purchaser identified to the Company by the Placement Agent. In the event
the Company terminates the Engagement for Cause, the Placement Agent shall not
be entitled to any Placement Fee following the date of such termination.
Notwithstanding anything else to the contrary in this Agreement, this Engagement
shall terminate (a) with respect to the Placement Agent’s obligation to assist
the Company in identifying Purchasers for the Shares and in effecting a
Transaction, upon the conclusion of the offering and (b) with respect to its
ongoing account maintenance and administrative services, upon the earlier to
occur of (i) an Exit Scenario (as defined above), or (ii) December 31, 2018,
unless otherwise terminated as provided for herein.

 

7.

Expenses. Except as otherwise provided herein, each party shall each bear its
own legal, accounting and other costs and expenses in connection with this
Agreement and the Transactions contemplated hereby which are incurred by that
party based on its activities hereunder. The Company or its structuring agent
for the Transactions shall be responsible for all legal, accounting, tax, and
related fees and expenses, including, without limitation, those costs and
expenses incurred in connection with the preparation of the Private Placement
Memorandum and marketing and advertising incurred by the Company or the
structuring agent in connection with the road show for the Transactions. The
Placement Agent shall be responsible for its own expenses incurred in connection
with the Transactions, including, without limitation, legal and accounting
review of the transaction documents, any additional due diligence review the
Placement Agent determines is necessary, and all ongoing account maintenance and
administrative services, as well as any other expenses it determines are
necessary to incur in connection with the Transactions. The Company or its
structuring agent shall reimburse the Placement Agent for the costs of the
production of sales and marketing materials, including investor subscription
kits, as related to the promotion of the Transactions, , provided, however, that
the Company or its structuring agent has approved those costs and materials
prior to

 

-4-



--------------------------------------------------------------------------------

 

their production and accrual. The Company or its structuring agent shall also
reimburse the Placement Agent for out of pocket travel and other expenses
incurred by the Placement Agent as related to sales and marketing efforts that
are not otherwise covered by the Retainer Fees. Notwithstanding the foregoing,
nothing contained in this Section 7 shall modify or limit the Company’s
obligations to indemnify, contribute to or reimburse the expenses of a Placement
Agent Party (as defined below) pursuant to the section of this Agreement
entitled “Indemnification.”

 

8. Exemption from Registration: Restrictions on Offer and Sales of Shares. It is
understood that the offer and sale of the Shares will be exempt from the
registration requirements of the Securities Act pursuant to Regulation S thereof
(“Regulation S”). Neither the Company nor the Placement Agent will directly or
indirectly, take any action, including, without limitation, make any offer or
sale of Shares if, as a result, the offer and sale of Shares contemplated hereby
would fail to be entitled to the exemption from the registration requirements of
the Act provided for in Regulation S of the Securities Act.

 

9. Representations and Warranties of the Company. As of the date hereof, the
date of each Subscription Agreement, and the date of each Closing, the Company
hereby represents and warrants to the Placement Agent and, with respect to a
Purchaser party to a Subscription Agreement, to such Purchaser as of the date of
the Subscription Agreement, and agrees as follows:

 

  a. The Private Placement Memorandum (including any supplements or amendments
thereto and all documents incorporated therein by reference) does not include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

  b. All documents filed by the Company with the United States Securities and
Exchange Commission (the “Commission”) pursuant to Sections 12, 13, 14 or 15 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and
incorporated by reference into the Private Placement Memorandum when they became
effective or were filed with the Commission, as the case may be, complied in all
material respects with the requirements of the Securities Act, and the rules
thereunder or the Exchange Act and the rules thereunder, as applicable.

 

  c. Neither the Company nor any of its affiliates (as such term is defined in
Rule 405 of the Securities Act, “Affiliates”) or any person acting on its or
their behalf has engaged in any “directed selling efforts” within the meaning of
Rule 902(c) of Regulation S with respect to the Shares.

 

  d. None of the Company or its Affiliates or any person authorized to act on
its or their behalf has, directly or indirectly, made any offers or sales of any
security, or solicited any offers to buy, any security under circumstances that
would require the registration of the Shares under the Securities Act.

 

  e. No registration of the Shares under the Securities Act is required for the
purchase of the Shares by a Purchaser in the manner contemplated herein and in
the Private Placement Memorandum.

 

  f.

The Company (x) has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Maryland with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Private
Placement Memorandum, and to enter into and perform its obligations under this
Agreement and each Subscription Agreement, and (y) is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
jurisdiction which requires such

 

-5-



--------------------------------------------------------------------------------

 

qualification, except where the failure to be so qualified and in good standing
would not reasonably be expected to have a material adverse effect on the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company and its Subsidiaries (as defined below) taken as a whole, whether
or not arising from transactions in the ordinary course of business (a “Material
Adverse Effect”).

 

  g. The capital stock of the Company conforms in all material respects to the
description thereof contained in the Private Placement Memorandum; the
outstanding shares of Common Stock have been duly and validly authorized and
issued and are fully paid and nonassessable; the Shares have been duly and
validly authorized, and, when issued and delivered to and paid for by a
Purchaser pursuant to this Agreement and each Subscription Agreement, will be
fully paid and nonassessable; the holders of outstanding shares of capital stock
of the Company are not entitled to preemptive or other rights to subscribe for
the Shares; and, except as set forth in the Private Placement Memorandum, no
options, warrants or other rights to purchase, agreements or other obligations
to issue, or rights to convert any obligations into or exchange any securities
for, shares of Common Stock or ownership interests in the Company are
outstanding; and all offers and sales of Common Stock prior to the date hereof
were at all relevant times duly registered under the Securities Act or were
exempt from the registration requirements of the Securities Act and were duly
registered or the subject of an available exemption from the registration
requirements of the applicable state securities or blue sky laws.

 

  h. The statements in the Private Placement Memorandum, when read together with
the documents incorporated by reference therein, under the headings “Legal
Proceedings,” “Transfer Restrictions,” “Risk Factors—The Shares are Subject to a
Voting Agreement,” and “Management’s Discussion and Analysis of Financial
Condition and Results of Operations—Liquidity and Capital Resources,” insofar as
such statements summarize legal matters, agreements, documents or proceedings
discussed therein, are accurate and fair summaries of such legal matters,
agreements, documents or proceedings. The Shares conform in all material
respects to the respective statements relating thereto contained in the Private
Placement Memorandum.

 

  i. To the Company’s knowledge, there are no material transfer taxes or other
similar fees or charges under federal law or the laws of any state, or any
political subdivision thereof, required to be paid by the Company or its
Subsidiaries in connection with the execution and delivery of this Agreement or
the issuance by the Company or sale and delivery by the Company of the Shares.

 

  j. This Agreement and each applicable Subscription Agreement has been duly
authorized, executed and delivered by the Company and constitutes a legally
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except to the extent that such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, receivership,
moratorium and other similar laws affecting creditors’ rights and general
principles of equity, and except as to rights to indemnity and contribution
thereunder as may be limited by applicable law or policies underlying such law.

 

  k. No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein and in each Subscription Agreement, other than such as will
be made or obtained under the Securities Act, and those the absence of which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

  l.

In the event of a liquidation of the Company, a sale or merger of the Company, a
sale of all or substantially all of the Company’s assets, or the listing of the
Company’s Common Stock on a

 

-6-



--------------------------------------------------------------------------------

 

national securities exchange, the Shares will have the same rights, privileges
and preferences as those rights, privileges and preferences of the shares of
Common Stock purchased by the Company’s other stockholders, except (i) as
described in this Agreement; (ii) as described in the Private Placement
Memorandum; and (iii) with respect to any limitations as may be imposed under
German law.

 

  m. No action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
Subsidiaries or its or their property is pending or, to the best knowledge of
the Company, threatened that could reasonably be expected to have (i) a material
adverse effect on the performance of this Agreement or any Subscription
Agreement or the consummation of any of the transactions contemplated hereby or
thereby or (ii) a Material Adverse Effect, except as set forth in or
contemplated in the Private Placement Memorandum.

 

  n. The operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any of its Subsidiaries with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened, except those violations or actions, suits or proceedings that could
not reasonably be expected to have a Material Adverse Effect.

 

  o. Neither the Company nor any of its Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other person or entity,
which the Company knows to be for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

 

  p. The statistical and market-related data included in the Private Placement
Memorandum are based on or derived from sources that the Company believes to be
reliable and accurate.

 

10. Placement Agent Representations and Warranties. As of the date hereof, the
date of each Subscription Agreement, and the date of each Closing, the Placement
Agent hereby represents and warrants to the Company, and agrees as follows:

 

  a. This Agreement has been duly authorized, executed and delivered by the
Placement Agent and constitutes a legally valid and binding obligation of the
Placement Agent, enforceable against the Placement Agent in accordance with its
terms, except to the extent that such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, receivership, moratorium and
other similar laws affecting creditors’ rights and general principles of equity,
and except as to rights to indemnity and contribution thereunder as may be
limited by applicable law or policies underlying such law.

 

  b.

The Placement Agent is aware that the Shares have not been and will not be
registered under the Securities Act and may not be offered or sold within the
United States or to U.S persons except in accordance with Rule 903 of Regulation
S or pursuant to an exemption from the registration

 

-7-



--------------------------------------------------------------------------------

 

requirements of the Securities Act. The Placement Agent will not offer, solicit
offers to purchase, sell or arrange for the offer or sale of any Shares to
Purchasers except in privately negotiated transactions that will not require
registration of the Shares under the Act. Terms used in the first sentence of
this subsection (a) have the meanings given to them by Regulation S.

 

  c. The Placement Agent has not offered or sold or and will not arrange for the
offer or sale of the Shares except in an offshore transaction (i) complying with
Rule 903 of Regulation S under the Act with Purchasers who will provide to the
Placement Agent and to the Company a letter in the form set out in the
Subscription Agreement and (ii) complying with all applicable laws of Germany.

 

  d. The Placement Agent represents and agrees that the Placement Agent and each
of its Affiliates has not entered, and will not enter into any contractual
arrangement with respect to the distribution of the Shares except with the prior
written consent of the Company.

 

  e. Neither the Placement Agent, nor any of its Affiliates, nor any person
acting on any of their behalf, has engaged, or will engage, in any form of
general solicitation or general advertising in connection with any offer or sale
of the Shares.

 

  f. Neither the Placement Agent nor any or its Affiliates, nor any person
acting on any of their behalf, has engaged or will engage in any “directed
selling efforts” within the meaning of Regulation S under the Act with respect
to the Shares.

 

  g. The Placement Agent will deliver, in written or electronic form to each
Purchaser of Shares, a copy of the Private Placement Memorandum, as amended, or
supplemented at the date of such delivery.

 

  h. The Placement Agent will exercise reasonable care to ensure that the
purchasers of the Shares are not underwriters within the meaning of
Section 2(11) of the Act, and that sales to purchasers will comply with
Regulation S.

 

  i. The Placement Agent will comply at all times with the applicable laws of
Germany in conducting the Transaction.

 

11. Covenants of the Company. In connection with all offers and sales of the
Shares:

 

  a. The Company will not, and will not permit any of its Affiliates, nor any
person acting on its or their behalf, to engage in any directed selling efforts
within the meaning of Regulation S with respect to the Shares.

 

  b. The Company will exercise reasonable care to ensure that the purchasers of
the Shares are not underwriters within the meaning of Section 2(11) of the Act,
and that sales to purchasers will comply with Regulation S.

 

  c. The Company shall cause to be furnished to the Placement Agent at each
closing of a sale of Shares copies of the executed Subscription Agreements,
together with any other documents that may be required hereunder.

 

12. Covenants of Placement Agent. In connection with its services hereunder, the
Placement Agent agrees that:

 

  a. The Placement Agent will not, and will not permit any of its Affiliates,
nor any person acting on its or any of their behalf, to engage in any directed
selling efforts within the meaning of Regulation S with respect to the Shares.

 

-8-



--------------------------------------------------------------------------------

  b. The Placement Agent will exercise reasonable care to ensure that the
Purchasers of the Shares are not underwriters within the meaning of
Section 2(11) of the Act, and that sales to purchasers will comply with
Regulation S.

 

  c. Prior to the completion of any Transaction, the Placement Agent shall use
its best efforts to obtain from each Purchaser and deliver to the Company a
Regulatory Compliance Requirements Questionnaire, a form of which is attached
hereto as Exhibit C to the extent such information has not already been provided
to the Company.

 

  d. The Placement Agent shall deliver to each Purchaser on behalf of the
Company the Form of Notice to Stockholders of Issuance of Uncertificated Shares
of Common Stock, as mandated by Maryland General Corporation Law, substantially
in the form attached hereto as Exhibit D.

 

  e. To the extent any Purchaser shall own 10% or more of the Company’s voting
interests following the completion of a Transaction, the Placement Agent shall
use its best efforts to obtain from such Purchaser and deliver to the Company
within 10 business days after the execution of this Agreement an Initial
Regulatory Compliance Statement, substantially in the form attached hereto as
Exhibit E.

 

  f.

To the extent any Purchaser shall own 10% or more of the Company’s voting
interests following the completion of a Transaction, the Placement Agent shall
use its best efforts to obtain from such Purchaser and deliver to the Company
within 15 business days after the end of each calendar quarter ending on
March 31st, June 30th, September 30th, and December 31st of each year,
commencing on the last day of the quarter during which the first purchase of
Shares by the Purchaser is made, a Quarterly Compliance Statement, a form of
which is attached hereto as Exhibit F.

 

  g.

To the extent any Purchaser shall own 10% or more of the Company’s voting
interests following the completion of a Transaction, the Placement Agent shall
use its best efforts to obtain from such Purchaser and deliver to the Company,
on an annual basis, and not later than April 1st of each year, an Annual
Compliance Statement, a form of which is attached hereto as Exhibit G.

 

  h. To the extent that the Placement Agent appoints one or more participating
dealers (each a “Participating Dealer”) to solicit, as an independent contractor
and not as an agent of the Placement Agent or the Company (or their respective
Affiliates), persons acceptable to the Company to purchase Shares pursuant to
the subscription agreement in the form attached to the Private Placement
Memorandum, the Placement Agent and such Participating Dealer shall enter into a
Participating Dealer Agreement, a form of which is attached hereto as Exhibit H.

 

13. Indemnification.

 

  a.

The Company will indemnify and hold harmless the Placement Agent or any of its
affiliates or their respective, officers, directors, managers, employees,
stockholders, partners, members, agents or Representatives (collectively, the
“Placement Agent Parties”) from and against, and the Company agrees that no
Indemnified Person shall have any liability to the Company or its owners,
parents, affiliates, security holders or creditors for, any losses, claims,
damages, expenses or liabilities (including actions or proceedings in respect
thereof) (collectively, “Liabilities”)

 

-9-



--------------------------------------------------------------------------------

 

related to, arising out of or based upon any untrue statement or any alleged
untrue statement of any material fact contained in the Private Placement
Memorandum or other offering document used in connection with the Transaction
(as such Private Placement Memorandum or other document may be amended or
supplemented and including any information incorporated therein by reference),
or in any other written or oral communication provided by or on behalf of the
Company to any actual or prospective Purchaser of the Shares, or related to,
arising out of or based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except that the Company will not be liable in any such case to the
extent that any such Liability arises out of or is based upon any such untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished to the Company by the Placement
Agent. The Company further agrees to indemnify each of the Placement Agent
Parties and hold each of them harmless against, and the Company agrees that no
Placement Agent Party shall have any liability to the Company or its owners,
parents, affiliates, security holders or creditors for, any and all Liabilities,
to which any Placement Agent Party becomes subject or otherwise incurs arising
from, related to or in connection with this Agreement or the Engagement, except
to the extent a court of competent jurisdiction has determined that such
Liabilities primarily arose from the bad faith, gross negligence or willful
misconduct of such Placement Agent Party in performing the services hereunder.

 

  b. The Placement Agent agrees to indemnify and hold harmless the Company or
any its affiliates or their respective, officers, directors, managers,
employees, stockholders, partners, members, agents or Representatives
(collectively, the “Company Parties”) from and against, and the Placement Agent
agrees that no Company Party shall have any liability to the Placement Agent or
its owners, parents, affiliates, security holders or creditors for, any
Liabilities related to, arising out of or based upon (i) any breach of a
representation, warranty or covenant of the Placement Agent or any Participating
Dealer, (ii) the bad faith, gross negligence or willful misconduct of such
Placement Agent Party or any Participating Dealer in performing the services
hereunder, and (iii) any untrue statement or omission or alleged omission made
in the Private Placement Memorandum in reliance upon and in conformity with
written information furnished to the Company by the Placement Agent.

 

  c. If an action, suit, or proceeding (each an “Action”) is brought against a
party that may seek indemnification hereunder (an “Indemnified Party”), such
Indemnified Party will promptly notify the party that may be subject to
indemnification (an “Indemnifying Party”) in writing of the institution of such
Action. The Indemnifying Party may assume the defense of such Action, including
the employment of counsel and the payment of all expenses in connection with
such Action; provided, however, that an Indemnified Party shall have the right
to employ its own counsel to defend such action at the Indemnifying Party’s
expense if (i) the Indemnifying Party authorizes the employment of such counsel,
(ii) the Indemnifying Party has failed in its obligation to employ counsel
reasonably satisfactory to the Indemnified Party to defend the Indemnified
Party, or (iii) in the opinion of the Indemnified Party’s counsel, the use of
the Indemnifying Party’s counsel to defend an Indemnified Party presents a
conflict of interest or an Indemnified Party has one or more defenses that
differ from the defenses available to the Indemnifying Party.

 

  d. An Indemnifying Party will not permit any settlement or compromise to
include, or consent to the entry of any judgment that includes, a statement as
to, or an admission of, fault, culpability or a failure to act by or on behalf
of an Indemnified Party. No Indemnified Party seeking indemnification or
contribution under this section of the Agreement will, without the Indemnifying
Party’s prior written consent (not to be unreasonably withheld or delayed),
settle, compromise or consent to the entry of any judgment in any Action.

 

-10-



--------------------------------------------------------------------------------

  e. If the foregoing indemnification is for any reason unavailable to an
Indemnified Party or is insufficient to hold such Indemnified Party harmless,
the Indemnifying Party shall contribute to the amount paid or payable by the
Indemnified Party as a result of such Liability in such proportion as is
appropriate to reflect the relative benefits received by the parties to the
Transaction, in addition to any equitable considerations. If, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law, then the Indemnifying Party shall contribute to such amount paid or payable
by any Indemnified Party in such proportion as is appropriate to reflect not
only such relative benefits, but also the relative fault of the Company, on the
one hand, and such Indemnified Party, on the other hand, in connection
therewith, in addition to any equitable considerations.

 

  f. The parties’ obligations under this Section entitled “Indemnification”
shall survive the expiration of the Term and any termination of this Agreement
and shall inure to the benefit of any successors, assigns, heirs and personal
representatives of any Indemnified Party and are in addition to any rights that
any Indemnified Party may have at common law or otherwise.

 

14. Public Announcements. The Placement Agent, at its option and expense and
after announcement of the Transaction, may place announcements and
advertisements describing the Placement Agent’s role in the Transaction and such
other information as is publicly disclosed regarding the Transaction (which may
include the reproduction of the Company’s logo and a hyperlink to the Company’s
website on the Placement Agent’s website), subject to the Company’s prior
written approval of any such announcements and advertisements, such approval not
to be unreasonably withheld or delayed.

 

15. Independent Contractor. In connection with this engagement, the Placement
Agent is acting as an independent contractor, with obligations owing solely to
the Company and not in any other capacity. Nothing in this Agreement will be
construed to make the Placement Agent an agent, employee, joint venturer,
partner or legal representative of the Company. The Company acknowledges and
agrees that the Placement Agent has been retained solely to act as the placement
agent with respect to a Transaction and that no fiduciary duty or agency
relationship between the Company and the Placement Agent has been created in
respect of any Transaction or the Placement Agent’s engagement hereunder,
regardless of whether the Placement Agent has advised or is advising the Company
on other matters.

 

16. Survival; Severability.

 

  a. The covenants under the headings “Appointment and Acceptance,”
“Coordination,” “Fee” (subject to the rights set forth herein upon a
termination) and “Covenants of the Company” shall terminate upon expiration of
the Term or termination of this Agreement. All other provisions of this
Agreement shall survive any expiration of the Term and any termination of this
Agreement indefinitely.

 

  b. If any term, provision, covenant or restriction herein is held by a court
of competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions and restrictions contained herein
shall remain in full force and effect and shall in no way be modified or
invalidated.

 

17.

Jurisdiction; Choice of Law; Waiver of Jury Trial. All aspects of the
relationship created by this Agreement or the Engagement hereunder, any other
agreements relating to the Engagement hereunder

 

-11-



--------------------------------------------------------------------------------

 

and all claims or causes of action (whether in contract, tort or otherwise) that
may be based upon, arise out of or relate to this Agreement or the Engagement
hereunder shall be governed by and construed in accordance with the laws of
Germany, applicable to contracts made and to be performed therein and, in
connection therewith, the parties hereto consent to the exclusive jurisdiction
of the courts sitting in [Berlin, Germany] and agree to venue in such courts.
Notwithstanding the foregoing, solely for purposes of enforcing the Company’s
obligations under the section entitled “Indemnification” of this Agreement, the
Company consents to personal jurisdiction, service and venue in any court
proceeding in which any claim or cause of action relating to or arising out of
this Agreement or the Engagement hereunder is brought by or against any
Placement Agent Party. THE PLACEMENT AGENT AND THE COMPANY EACH HEREBY AGREES TO
WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM, COUNTERCLAIM OR
ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ENGAGEMENT HEREUNDER.

 

18. Miscellaneous.

 

  a. This Agreement embodies the entire agreement and understanding of the
parties hereto and supersedes all prior agreements and understandings, written
or oral, relating to the subject matter of the Engagement. This Agreement may
not be modified or amended or any term or provision hereof waived or discharged,
except in writing signed by the party against whom such modification, amendment
or waiver is sought to be enforced.

 

  b. This Agreement is not assignable; provided, however, that in connection
with this Engagement, one or more affiliates of the Placement Agent may perform
a portion or all of the services to be provided hereunder and, to the extent
requested by the Placement Agent, the Company will pay a portion or all of the
fees payable to the Placement Agent hereunder to such affiliate. Except as
contemplated in the Section entitled “Indemnification”, this Agreement is not
intended to confer rights upon any persons not a party hereto (including
security holders, employees or creditors of the Company). Without limiting the
foregoing, all provisions hereof shall be binding on and applicable to any
successor to the assets and/or business of the Company.

 

  c. Heading titles are for descriptive purposes only and do not control or
alter the meaning of this Agreement as set forth in the text.

 

  d. The Company acknowledges and agrees that the Placement Agent and its
affiliates may be engaged in a broad range of transactions involving interests
that differ from those of the Company and that the Placement Agent has no
obligation to disclose such interests and transactions or any information
relating thereto to the Company. The Placement Agent will be free to conduct
business with others, including with competitors of the Company, in undertakings
similar to this Engagement. The obligations of the Placement Agent hereunder are
intended solely for the benefit of the Company, and the Placement Agent does not
have any obligation to any person other than the Company.

 

  e.

The Placement Agent is a full service securities firm engaged in securities
trading and brokerage activities as well as providing investment banking and
financial advisory services. In the ordinary course of business, the Placement
Agent and its affiliates may provide investment banking and other financial
services to, and/or acquire, hold or sell, for their own accounts and the
accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, the Company and any
other company that may be involved in the matters contemplated by this
agreement. In addition, the Placement Agent and its affiliates and certain of
their respective employees, as well as certain private equity funds associated
or

 

-12-



--------------------------------------------------------------------------------

 

affiliated with the Placement Agent in which they may have financial interests,
may from time to time acquire, hold or make direct or indirect investments, in
or otherwise finance a wide variety of companies, including prospective
purchasers and their respective affiliates. With respect to any securities,
financial instruments and/or investment so held by the Placement Agent or any of
its affiliates or customers, all rights in respect of such securities, financial
instruments and investments, including any voting rights, will be exercised by
the holder of the rights, in its sole discretion.

[Signatures on the following page(s).]

 

-13-



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding and agreement between
the Placement Agent and the Company, please so indicate in the space provided
for the purpose below, whereupon this Agreement shall constitute a binding
agreement as of the date first above written.

 

By:  

/s/  F.W. Gobel

  Name:  F.W. Gobel   Title:  Chief Executive Officer

 

By:  

/s/  Barbara Thatig

  Name:  Barbara Thatig   Title:  Chief Operating Officer

Accepted and agreed as of the date first written above:

 

WELLS TIMBERLAND REIT, INC. By:  

/s/  Douglas P. Williams

  Name:  Douglas P. Williams   Title:  Executive Vice President, Secretary and
Treasurer WELLS GERMANY, GMBH. By:  

/s/  David Rueckel

  Name:  David Rueckel   Title:  Managing Director